Citation Nr: 1009467	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  03-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected hypertension with proteinuria and chronic kidney 
disease evaluated as 40 percent prior to February 1, 2007 and 
60 percent from February 1, 2007.  

2.  Entitlement to an increased evaluation for the service-
connected lumbosacral strain evaluated as 40 percent 
disabling.   

3.  Entitlement to an earlier effective date for the award of 
service connection for radiculopathy of the right and left 
lower extremities.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1973 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The Board remanded this case to the RO in August 2004 for 
additional development of the record.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in January 2006.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The Board subsequently issued a decision in May 2006 that 
assigned an increased rating of 40 percent for the service-
connected lumbosacral strain, denied the claim for an 
evaluation in excess of 40 percent for the service-connected 
hypertension, and denied the claim of service connection for 
numbness to the upper and lower extremities.  

The Veteran thereupon appealed the Board's decision to the 
U.S. Court of Appeals for Veterans' Claims (Court).  

In July 2007, the Court granted a Joint Motion of the parties 
to vacate the Board's May 2006 decision on the basis that the 
RO had failed to fully comply with the instructions of the 
Board's remand in August 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The portion of the Board's decision which 
assigned a 40 percent rating to the service-connected 
lumbosacral stain was not vacated.  

The Board remanded the case to the RO for additional 
development of the record in January 2008.  

In a rating action in September 2007, the RO increased the 
assigned rating to 60 percent and, in so doing, 
recharacterized the service-connected disability as 
hypertension with proteinuria and chronic kidney disease.  

The RO also assigned a total rating based on individual 
unemployability by reason of service-connected disability, 
effective on February 1, 2007 in that rating decision.  

In a December 2008 decision, the Board denied service-
connection for bilateral numbness of the upper extremities.  
The remaining issues on appeal were remanded to the RO for 
additional development.  

In June 2008, the RO granted service connection for left and 
right lower extremity radiculopathy claimed as lower 
extremity numbness and assigned separate 10 percent rating 
for each lower extremity, effective on April 26, 2002.  

The Veteran was notified of this decision in October 2008.  
In a March 2009 statement, the Veteran expressed disagreement 
with the effective date assigned to this award.  

The Board finds that this statement is a timely Notice of 
Disagreement with respect to the June 2008 decision.  A 
Statement of the Case has not been issued.  The filing of a 
Notice of Disagreement initiates the appeal process.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, under the 
law, the Board is required to remand, rather than refer, this 
issue.  Id.  

The issues of an increased rating for the service-connected 
radiculopathy of the right and left lower extremities and an 
earlier effective date for the grant of service connection 
for that disability are addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  Prior to February 1, 2007, the service-connected 
hypertension is not shown to have been manifested by blood 
pressure readings predominantly 130 or more or renal 
dysfunction.  

2.  Beginning on February 1, 2007, the service-connected 
hypertension with proteinuria and chronic kidney disease is 
shown to have been manifested by creatinine from 2.0 to 2.1 
mg % and BUN from 19 to 30 mg % with no objective evidence of 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss limitation of exertion and edema.  

3.  The service-connected lumbar spine disability currently 
is shown to be manifested by complaints of pain in the low 
back with muscle spasm and severe limitation of motion, but 
not pronounced intervertebral disc syndrome disease with 
intermittent relief or intervertebral disc disease with 
incapacitating episodes lasting a duration of at least 6 
weeks during a 12 month period is not demonstrated; however, 
due to recurrent flare ups, the service-connected disability 
picture is shown to more nearly approximate that on 
unfavorable ankylosis of the entire thoracolumbar spine.  



CONCLUSIONS OF LAW

1.  Prior to February 1, 2007, the criteria for the 
assignment of a rating in excess of 40 percent for the 
service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (in effect prior to September 6, 2006); 
38 C.F.R. § 4.115b including Diagnostic Code 7537 (2009).  

2.  Beginning on February 1, 2007, the criteria for the 
assignment of a rating in excess of 60 percent for the 
service-connected hypertension with proteinura and chronic 
kidney disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (in effect 
prior to September 6, 2006); 38 C.F.R. § 4.115b including 
Diagnostic Code 7537 (2009).  

3.  The criteria for the assignment of a 50 percent rating, 
but not higher for the service-connected lumbar spine 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); 38 C.F.R. § 4.71a including Diagnostic Codes 5235-
5243 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letters to the Veteran in July 2002, August 2003, December 
2004, July 2005, August 2005, June 2006, February 2007, and 
January 2008.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claims for 
increased ratings, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letters dated in June 206, February 
2007, and January 2008 provided this notice.  

The claims were readjudicated in June 2008 and July 2009, 
thus curing any lack of timeliness of notice.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 1987 to 2008 are associated with the claims folder.  

The Board finds that there is no identified relevant evidence 
that needs to be obtained in this regard.  The Veteran 
underwent VA examinations in September 2002, December 2004, 
May 2007 and April 2008 to obtain medical evidence as to the 
severity of the Veteran's service-connected lumbar spine 
disability.  The Veteran's service-connected hypertension and 
renal disease was examined in September 2002, May 2007, April 
2008 and March 2009.  

The Board finds that the examinations comply with the Court's 
and the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  The VA examinations 
provide findings that address the pertinent rating criteria.  

The May 2009 VA addendum to the March 2009 VA examination 
provides blood pressure readings taken on three separate 
days.  

Under the circumstances, as to the matters addressed on the 
merits hereinbelow, the Board finds no reasonable possibility 
that further assistance would aid the Veteran in 
substantiating any of these claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of any of these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


II.  Entitlement to an increased evaluation for lumbosacral 
strain evaluated as 40 percent disabling.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in  civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  

Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  38 C.F.R. § 4.59 
(2009).  

The applicable rating criteria for intervertebral disc 
disease were amended effective on September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective on 
September 26, 2003 the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  


Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, and a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, 

A 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from September 23, 2002 to September 25, 
2003).  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  



Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 20 percent evaluation is 
assigned for moderate limitation of motion, and a 40 percent 
evaluation is assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a no percent evaluation 
when manifested by slight subjective symptoms only.  A 
20 percent rating is assigned where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

A 40 percent rating is assigned for severe disability with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under Diagnostic Code 5289, a 40 percent rating was 
assignable for favorable ankylosis of the lumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
lumbar spine.  


Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242,  Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.  

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.  

Note (4):  Round each range of motion 
measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

A 60 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Diagnostic Code 5243 defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Discussion

Because the rating criteria for rating back disabilities 
changed during the pendency of the Veteran's appeal, the 
question arises as to which set of rating criteria applies.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  

Thus, any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  

Hence, the rule that the Veteran is entitled to the more 
favorable of the two versions of a regulation that was 
revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.  See VAOPGCPREC 3- 2000 (April 10, 2000). 
See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.  


Consideration of the former rating criteria for rating spine 
disabilities

A 40 percent rating has been assigned to the service-
connected lumbar spine disability under the former Diagnostic 
Code 5292, based on the Veteran having severe limitation of 
motion or functional loss due to pain of the lumbar spine.  
See the May 2006 Board decision and the June 2006 rating 
decision which implemented the Board decision.  

The Board notes that, with respect to the application of 
prior rating criteria, the currently assigned 40 percent 
evaluation is the maximum rating available under former 
Diagnostic Codes 5292 and 5295 pertaining to limitation of 
motion in the lumbar spine and lumbosacral strain.  

As noted, the Court has held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See VAOPGCPREC 36-97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

A higher rating (60 percent), however, is potentially 
available under former Diagnostic Code 5293, intervertebral 
disc syndrome.  

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 40 percent for 
the degenerative disc disease of the lumbar spine under 
former Diagnostic Code 5293 (in effect prior to September 25, 
2002).  Prior to this date, there is no evidence of 
pronounced intervertebral disc disease with findings of 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc.  

The May 2007 VA sensory examination was normal.  Motor 
examination was normal.  There was no muscle atrophy.  Ankle 
jerk on the left and right was 2+.  Lasegue's sign was 
normal.  

The electromyography (EMG) and nerve conduction studies 
conducted in December 2004 and January 2005 were normal.  

The VA examination report dated in December 2004 indicates 
that the Veteran reported having radiculopathy.  A sensory 
examination revealed decreased sensation at the S1 dermatome 
on the right.  The reflexes were noted to be a trace at the 
ankles.  

In a December 2004 VA examination addendum, the examiner 
stated that the EMG and nerve conduction studies were normal, 
and there was no objective data to support the Veteran's 
subjective complaints of chronic bilateral upper and lower 
extremity numbness.  The examiner stated that, on 
neurological testing, there was no abnormality on objective 
sensory testing.  

Thus, the Board finds that, prior to April 16, 2008, a 
disability evaluation in excess of 40 percent is not 
warranted under the former provisions of Diagnostic Code 5293 
because there was no showing of pronounced disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The Board has also considered the revised provisions of 
Diagnostic Code 5293.  However, the evidence does not 
establish that the service-connected lumbar spine disability 
causes incapacitating episodes having a total duration of at 
least six weeks during a 12 month period.  

The treatment records for this time period show that the 
Veteran had complaints of back pain with severe limitation of 
movement during flare-ups.  See the September 2002 VA 
examination.  

The May 2007 VA examination report indicated that the 
Veteran's back pain was moderate during flare-ups.  However, 
there was no evidence in the treatment records or examination 
reports that the Veteran's physician had prescribed bed rest 
and treatment.  

Accordingly, the Board finds that a disability evaluation in 
excess of 40 percent for the service-connected degenerative 
disc disease of the lumbar spine is not warranted under the 
revised provisions of Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective on September 23, 
2002 to September 25, 2003).  

As noted, with respect to the application of prior rating 
criteria, the currently assigned 40 percent evaluation is the 
maximum rating available under former Diagnostic Codes 5292 
and 5295 pertaining to limitation of motion in the lumbar 
spine and lumbosacral strain.  There is no basis for a rating 
higher than the maximum schedular rating for additional 
limitation of motion due to pain or functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See 
VAOPGCPREC 36-97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

However, given the findings of regular flare ups of low back 
pain related to activity, the Board finds that a 50 percent 
rating is assignable for a service-connected lumbar spine 
disability on the basis of unfavorable anklyosis of either 
the lumbar spine or the entire thoracolumbar spine.  

Based on a review of the entire record, the Board finds that 
the service-connected disability picture currently is 
manifested of a level of impairment due to documented 
recurrent and regular episodes of severe low back pain that 
more nearly resembles that of unfavorable ankylosis.  
Accordingly, an increased rating of 50 percent for the 
service-connected low back disability is warranted.  


Consideration of the revised rating criteria effective on 
September 26, 2003

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 40 percent for the 
lumbar spine disability prior to April 15, 2008 and in excess 
of a 50 percent on April 16, 2008 under the revised rating 
criteria for spine disabilities in effect from September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009).  

Under Diagnostic Codes 5235, in order for a 50 percent rating 
to be assigned, the evidence must establish unfavorable 
ankylosis of the entire thoracolumbar spine.  In order for a 
100 percent rating to be assigned, the evidence must 
establish unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

The medical evidence of record does not document unfavorable 
ankylosis of the spine.  As discussed, the VA examinations 
and other medical evidence of record establish that the 
Veteran has severe limitation of motion of the lumbar spine.  
Ankylosis was not detected on any VA examination.  Thus, 
higher ratings are not warranted under Diagnostic Codes 5235 
to 5242.

Higher ratings are not warranted under Diagnostic Code 5243.  
As discussed, the evidence does not establish that the 
service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The April 2008 VA 
examination report indicates that the Veteran reported having 
no incapacitating episodes in the past 12 months.  

Finally, the Board finds that the disability picture is not 
so exceptional or unusual as to warrant a referral for a 
higher evaluation on an extraschedular basis.  

The service-connected low back disability is not shown to be 
productive of unanticipated manifestations that would obviate 
application of the established rating standards in this case.  
The Veteran's symptoms in this regard are consistent with the 
type of industrial incapacity as addressed by the criteria 
set forth in the Rating Schedule for rating the orthopedic 
and neurological manifestations on an objective basis.  

Moreover, as the Veteran has been assigned a total 
compensation rating based on individual unemployability, 
there remains no unaddressed basis for finding that the 
application of the regular schedular standards have been 
rendered impractical .  See 38 C.F.R. § 3.321(b)(1).  

Therefore, the Board concludes that the question of an 
extraschedular rating has not been raised, and need not be 
addressed.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  




III.	Entitlement to an increased evaluation for the 
service-connected hypertension with proteinuria and 
chronic kidney disease evaluated as 40 percent prior 
to February 1, 2007 and 60 percent from February 1, 
2007.  

Legal Criteria

Under Diagnostic Code 7101, hypertensive vascular disease 
(essential arterial hypertension), a 10 percent evaluation 
when diastolic blood pressure was predominantly 100 or more; 
a 20 percent evaluation where the diastolic blood pressure 
was predominantly 110 or more with definite symptoms; a 40 
percent evaluation where the diastolic blood pressure 
readings were predominantly 120 or more with moderately 
severe symptoms; and a maximum 60 percent evaluation where 
diastolic blood pressure was predominantly 130 with severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Effective on October 6, 2006, VA amended the Schedule for 
Rating Disabilities by adding guidelines for evaluating 
certain respiratory and cardiovascular disorders.  VA 
determined that the provision shall apply to all applications 
for benefits filed on or after October 6, 2006.  71 Fed. Reg. 
52457-01 (Sept. 6, 2006).  

Under Diagnostic Code 7537, interstitial nephritis is rated 
as renal dysfunction.  38 C.F.R. §§ 4.11a, 4.115b (2009).  

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells; transient 
or slight edema; or hypertension meeting the criteria for at 
least 10 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 warrants a 30 percent evaluation.  

A 60 percent evaluation requires constant albuminuria with 
some edema; definite decrease in kidney function; or 
hypertension meeting the criteria for at least 40 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

An 80 percent evaluation requires persistent edema and 
albuminuria with BUN of 40 to 80 mg %; creatinine of 4 to 8 
mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  

A 100 percent evaluation requires the need for regular 
dialysis or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; BUN more 
than 80 mg %; creatinine of more than 8 mg %; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a (2009).  


Analysis

A 40 percent rating was assigned to the service-connected 
hypertension with proteinuria and chronic kidney disease 
under Diagnostic Code 7101 prior to February 1, 2007 and a 60 
percent rating is assigned to the hypertension with 
proteinuria and chronic kidney disease beginning on February 
1, 2007 under Diagnostic Code 7537.   

Based on this record, the Board finds that a preponderance of 
the evidence is against the claim for a disability rating 
higher than 40 percent for the service-connected hypertension 
prior to February 1, 2007.  

Under Diagnostic Code 7101, a 60 percent evaluation is the 
highest assigned when diastolic blood pressure is 
predominantly 130 with severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

The evidence of record shows that for the time period prior 
to February 1, 2007, the Veteran had been on continuous 
medications for control of the hypertension.  However, the 
diastolic pressure was not shown to have been predominately 
130 or more.  The medical evidence dated from November 2001 
to May 2006 shows that out of nineteen blood pressure 
readings, the diastolic pressure ranged from 67 to 118.  The 
diastolic pressure was predominantly 76 to 88.  

Accordingly, a disability rating in excess of 40 percent 
under Diagnostic Code 7101 for the service-connected 
hypertension prior to February 1, 2007 is not assignable.  

There is no evidence of chronic kidney disease due to the 
hypertension prior to February 1, 2007.  Nor is there medical 
evidence showing constant albuminuria or a definite decrease 
in kidney function.  

The VA treatment records dated form April 2000 to May 2006 
show no edema in the lower extremities.  See the VA treatment 
records dated in April 2000, May 2002, April 2003, January 
2004, October 2004, February 2005, and May 2006.  

The laboratory results in February 2002 indicated that urine 
was negative for protein and that the albumin level was 
within normal limits.  Thus, a rating in excess of 40 percent 
is not assignable prior to February 1, 2007.  

Based on the evidence, the Board finds that a disability 
rating higher than 60 percent for the service-connected 
hypertension with proteinuria and chronic kidney disease on 
or after February 1, 2007 is not assignable.  Under 
Diagnostic Code 7101, the highest rating is 60 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7537 and the rating criteria for rating 
renal dysfunction, an 80 percent evaluation requires 
persistent edema and albuminuria with BUN of 40 to 80 mg %; 
creatinine of 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  

A 100 percent evaluation requires the need for regular 
dialysis or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; BUN more 
than 80 mg %; creatinine of more than 8 mg %; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a (2009).  

The medical evidence dated from February 2007 does not show 
persistent edema and albuminuria with BUN higher than 80 mg % 
or creatinine levels higher than 8 mg%.  

The May 2007 and March 2009 VA examination reports indicate 
there was no edema.  In May 2007, creatinine was 2.1 mg %; 
and BUN was 30 mg %.  In April 2008, creatinine was 2.1 mg %; 
and BUN was 30 mg %.  In March 2009, creatinine was 2.0 mg %; 
and BUN was 19 mg %.  

Significantly, there is no showing that the hypertension with 
chronic kidney disease causes generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss or 
limitation of exertion.  

The April 2008 VA examination report indicates that the 
Veteran was well developed and had had not change in his 
weight.  The examiner added that the disability did not cause 
any effect on his usual daily activities.  

The March 2009 VA examination report indicates that the  
hypertension was stable and caused no lethargy, weakness or 
anorexia.  The Veteran had no weight change.  The examiner 
indicated that the chronic kidney disease was active but 
asymptomatic, caused no residuals, and did not affect the 
activities of daily living.  

Accordingly, a disability rating in excess of 60 percent 
under Diagnostic Code 7537 is not assignable for the service-
connected hypertension with proteinura and chronic kidney 
disease on or after February 1, 2007.   

Finally, the disability picture is not shown to be so 
exceptional or unusual as to warrant referral for 
consideration of a higher evaluation on an extraschedular 
basis.  

The Veteran's symptoms are consistent with the criteria in 
the Rating Schedule and are normal manifestations of this 
disease.  The disability picture does not render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  

Therefore, the Board concludes that the question of an 
extraschedular rating has not been raised, and need not be 
addressed.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  



ORDER

An increased rating in excess of 40 percent for the service-
connected hypertension prior to February 1, 2007 is denied.  

An increased rating in excess of 60 percent for the service-
connected hypertension with proteinura and chronic kidney 
disease beginning on February 1, 2007 is denied.  

An increased rating of 50 percent for the service-connected 
lumbar spine disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

The diagnosis of radiculopathy of the right and left lower 
extremities was reported in connection with a VA examination 
performed on April 16, 2008.  

However, a May 2007 VA sensory examination was normal.  Motor 
examination was normal.  There was no muscle atrophy.  Ankle 
jerk on the left and right was 2+.  Lasegue's sign was 
normal.  

The electromyography (EMG) and nerve conduction studies 
conducted in December 2004 and January 2005 were normal.  

In addition, an earlier VA examination report dated in 
December 2004 indicates that the Veteran reported having 
radiculopathy.  However, a sensory examination revealed 
decreased sensation at the S1 dermatome on the right.  The 
reflexes were noted to be a trace at the ankles.  

In a December 2004 VA examination addendum, the examiner 
stated that the EMG and nerve conduction studies were normal, 
and there was no objective data to support the Veteran's 
complaints of chronic bilateral upper and lower extremity 
numbness.  The examiner stated that, on neurological testing, 
there was no abnormality on objective sensory testing.  

In June 2008, the RO granted service connection for left and 
right lower extremity radiculopathy claimed as lower 
extremity numbness and assigned separate 10 percent ratings 
beginning on April 26, 2002.  The Veteran was notified of 
this decision in October 2008.  

In a March 2009 statement, the Veteran expressed disagreement 
with the effective date assigned for this award.  This 
constitutes a timely Notice of Disagreement with respect to 
the June 2008 decision.  However, a Statement of the Case has 
not been issued  

Moreover, the Board finds that an additional VA examination 
is required in order to fully address the current severity of 
the service-connected neurological deficit.  In connection 
with the recent VA examination in April 2008, the examiner 
noted that the Veteran's ankle jerks were "0."  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to obtain updated VA treatment records 
for review in connection with the 
Veteran's claim for increase.  

2.  The Veteran should be afforded a VA 
examination in order to evaluate the 
current extent of the service-connected 
radiculopathy involving the lower 
extremities.  The claims folder should be 
made available to the examiner for 
review.  Any indicated testing also 
should be performed in this regard.  

The examiner in this regard should report 
detailed clinical findings in order to 
facilitate the rating of the service-
connected neurological manifestation, to 
include whether they include absent 
reflexes or other deficits in the lower 
extremities, due to the service-connected 
low back disability.  

3.  The RO also should take all indicated 
steps to issue a Statement of the Case as 
to the issue of an earlier effective date 
for the grant of service connection for 
radiculopathy of the left and right lower 
extremities to the Veteran and his 
representative.  The Veteran should be 
advised in this regard that a timely 
Substantive Appeal must be filed in order 
to perfect the appeal to the Board.  If 
an appeal is not timely perfected, 
further consideration of the matter of an 
earlier effective for the service-
connected radiculopathy of each lower 
extremity by the Board is not required.  

4.  Following completion of all indicated 
development, the RO should undertake to 
readjudicate the claim for increase or 
any other matter remaining on appeal.  If 
any benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


